Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 7/28/22 has been entered and fully considered.
Claims 1 and 11 have been amended.
Claims 5 and 17 have been cancelled.
Summary
Applicant’s arguments see pages 6-8, filed 7/28/22, with respect to claims 1-4, 6-16 and 18-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-4, 6-16 and 18-20 have been withdrawn.
Claims 1-4, 6-16 and 18-20 are pending and have been considered.
Reasons for Allowance
Claims 1-4, 6-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a system comprising: a photo-bioreactor suitable for algae growth in water; and a filter unit in fluid communication with the photo-bioreactor, the filter unit disposed at a separation distance from the photo-bioreactor and the separation distance includes a reduction in elevation between the photo-bioreactor and an inlet to the filter unit, wherein the system is configured such that an algae slurry, when at least partially contained within the photo-bioreactor, generates hydrostatic fluid pressure; wherein the hydrostatic fluid pressure generated by the algae slurry exclusively drives the algae slurry to the filter unit and discharges a permeate, recited in the claims; which is outside the scope of prior art.
	RAZAVI-SHIRAZI ET AL. (US PG PUB 20130337518) in view of ZHANG ET AL. (US PG PUB 20110159581) are the closest prior art that teaches:
RAZAVI teaches in para [0398] there are several modes of operation of the apparatus, all within the broad aspects of this invention. In one mode, bioreactors 912 and 914 operate independently, and in another mode, bioreactors 912 and 914 operate in water flow sequence.
ZHANG teaches in para [0031] that the flat sheet ultrafiltration membrane in the CO2 gas supply device (15) can be substituted for the hollow-fiber membrane (28) or tubular microporous aerators. When the gas membrane module was curtain type membrane, the materials of the hollow-fiber membrane (28) can use some known external pressure hollow fiber membrane such as PVDF, polyethylene, polypropylene, polyether siphons, etc. The one casting end of the hollow-fiber membrane (28) is the open hole casting end (26) and the other casting is sealing casting end (27). Casting resin is epoxy resin for sealing and casting, and then carries out secondary casting to the root of hollow fiber membrane (28) using flexible resin such as silicone and Polyurethane. The open hole end connects with CO2inlet pipe and flow control valve (8).
However, RAZAVI and ZHANG differ from the claimed invention in that RAZAVI nor ZHANG does not disclose or suggest the filter unit disposed at a separation distance from the photo-bioreactor and the separation distance includes a reduction in elevation between the photo-bioreactor and an inlet to the filter unit.  Furthermore, ZHANG teaches a discharging pipe with a filter unit; however, ZHANG filter unit is for separating gases and Applicant’s claimed filter unit is used for separating permeate (i.e. algae).  Therefore, one of ordinary skill in the art would recognize that a unit to separate permeate would require a different chemistry and function from a unit to separate gases. 
Therefore, any combination of RAZAVI or ZHANG fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771






/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771